UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 14, 2011. FIXED INCOME TRUST FOR GOLDMAN SACHS SUBORDINATED NOTES, SERIES 2011-1 (Exact name of Issuing Entity as specified in its charter) FIXED INCOME CLIENT SOLUTIONS LLC (Exact name of Sponsor and Depositor as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) Fixed Income Client Solutions LLC 214 N. Tryon Street, Suite 2636 Charlotte, North Carolina 28202 (Address of Principal Executive Office) (877) 421-7858 (Telephone Number, including area code) 333-171670-01 333-171670 (Commission File Numbers) 27-4404514 (I.R.S. Employer Identification No.) N/A (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events. In connection with the issuance of the Trust Certificates, Series 2011-1 6.75% Callable Class A Certificates (the “Certificates”) by Fixed Income Trust For Goldman Sachs Subordinated Notes, Series 2011-1 (the “Trust”), Orrick, Herrington & Sutcliffe LLP, counsel to Fixed Income Client Solutions LLC and the Trust, has delivered (i) an opinion to Fixed Income Client Solutions LLC, dated October 14, 2011, regarding the legality of the Certificates upon issuance and sale thereof on October 14, 2011; and (ii) an opinion to Fixed Income Client Solutions LLC, dated October 14, 2011, as to certain federal tax matters concerning the Certificates.A copy of the opinion as to legality is filed as Exhibit 5.1, and a copy of the opinion as to certain tax matters is filed as Exhibit 8.1 to this Current Report on Form 8-K. Section 9 – Financial Statements and Exhibits Item 9.01(d).Exhibits. The following are filed as Exhibits to this Current Report on Form 8-K: Exhibit No. Description Opinion of Orrick, Herrington & Sutcliffe LLP, with respect to thelegality of the Certificates. Opinion of Orrick, Herrington & Sutcliffe LLP, with respect to certain federal income tax matters concerning the Certificates. Consents of Orrick, Herrington & Sutcliffe LLP (included in its opinions filed as Exhibits 5.1 and 8.1) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIXED INCOME CLIENT SOLUTIONS LLC, as Depositor By: /s/ James Whang Name: James Whang Title: Treasurer October 14, 2011 EXHIBIT INDEX Exhibit No. Description Opinion of Orrick, Herrington & Sutcliffe LLP, with respect to the legality of the Certificates. Opinion of Orrick, Herrington & Sutcliffe LLP, with respect to certain federal income tax matters concerning the Certificates. Consents of Orrick, Herrington & Sutcliffe LLP (included in its opinions filed as Exhibits 5.1 and 8.1)
